IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHANE BRICE, §
§
Defendant Below, § No. 207, 2015
Appellant, §
§ Court Below—Superior Court
v. § of the State of Delaware,
§ in and for Sussex County
STATE OF DELAWARE, §
§ Cr. ID No. 1010002217
Plaintiff Below, §
Appellee. §

Submitted: June 24, 2015
Decided: August 28, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.
9M1!

This 28‘h day of August 2015, upon consideration of the appellant’s opening
brief, the appellee’s motion to afﬁrm, and the record below, it appears to the Court
that:

(1) The appellant, Shane Brice, ﬁled this appeal from the Superior
Court’s denial of his ﬁrst motion for postconviction relief under Superior Court
Criminal Rule 61 (“Rule 61”). The State of Delaware has ﬁled a motion to afﬁrm
the judgment below on the ground that it is manifest on the face of Brice’s opening
brief that his appeal is without merit. We agree and afﬁrm.

(2) On April 27, 2011, Brice pled guilty to Trafﬁcking in Cocaine,

Possession with Intent to Deliver Cocaine, and Maintaining a Dwelling for

Keeping Controlled Substances. Brewer was sentenced to a total of twenty-eight
years of Level V incarceration, suspended after eight years for decreasing levels of
supervision. Brice did not ﬁle a direct appeal.

(3) On March 16, 2015, Brice ﬁled his ﬁrst motion for postconviction
relief under Rule 61. Brice contended that his counsel was ineffective because he
failed to investigate the illegal search and seizure, failed to ﬁle a motion to
suppress,l failed to share evidence with Brice, and pressured Brice to plead guilty.
Brice also claimed he was entitled to relief based on newly discovery evidence of
misconduct at the Ofﬁce of Chief Medical Examiner (“OCME”) and issues with
the OCME report in his case, including the presence of an indicted OCME
employee in the chain of custody and the lack of signature on the report.

(4) On March 30, 2015, the Superior Court summarily dismissed Brice’s
motion. The Superior Court found that Brice’s motion was untimely because it
was ﬁled almost three years after Brice’s conviction became final2 and that Brice
was bound by his representations when he pled guilty. The Superior Court also

incorporated its decision in State v. Absher.3 This appeal followed.

I In fact, the record reﬂects that Brice‘s counsel did ﬁle a motion to suppress.

2 Super. Ct. Crim. R. 61(i)(l) (2014) (providing that motion for postconviction relief may not be
filed more than one year after conviction becomes ﬁnal). Brice’s conviction became ﬁnal in
May 201 1, but he did not ﬁle his motion for postconviction relief until March 20] 5.

3 2014 WL 7010788 (Del. Super. Ct. Dec. 3, 2014).

")

(5) We review the Superior Court’s denial of postconviction relief for
abuse of discretion and questions of law de 11101.10.‘l The procedural requirements of
Rule 61 must be considered before any substantive issues are addressed.5 In his
opening brief, Brice argues that the Superior Court erred in concluding that his
case was like the Absher cases because he pled guilty after the OCME tested the
seized drugs and he asserted ineffective assistance of counsel claims.

(6) Having carefully considered the parties’ positions on appeal, the Court
concludes that the Superior Court did not err in dismissing Brice’s motion for
postconviction relief. Brice’s motion was untimely under Rule 61(i)(l) because he
ﬁled the motion more than a year after his conviction became ﬁnal. To overcome
the time bar of Rule 61(i)(1), Brice had to plead a claim that the Superior Court
lacked jurisdiction or a claim that satisﬁed the pleading requirements of Rule
61(d)(2)(i) or (d)(2)(ii)." Under these provisions, a postconviction motion will be
dismissed unless a claimant:

(i) pleads with particularin that new evidence exists that creates a

strong inference that the movant is actually innocent in fact of the acts
underlying the charges of which he was convicted; or

(ii) pleads with particularity a claim that a new rule of constitutional
law, made retroactive to cases on collateral review by the United

‘f Dawson v. 31m, 673 A.2d 1186, 1190 (Del. 1996).

3 Younger v. State, 580 A.2d 552, 554 (Del. 1990).

6 Del. Super. Ct. R. 6i(i)(5) (2014) (providing that Rule 61(i)(l) does not apply to claim that
court lacked jurisdiction or claim that satisﬁes pleading requirements of Rule 6i(d)(2)(i) or

(d)(2)(ii))-

States Supreme Court or the Delaware Supreme Court, applies to the
movant’s case and renders the conviction or death sentence invalid.7

(7) Brice has not pled a claim that the Superior Court lacked jurisdiction
or a claim that satisﬁes Rule 6](d)(2). We therefore afﬁrm the judgment of the

Superior Court on the alternative ground that Brice failed to overcome the

procedural bar of Rule 61(i)(l).8
NOW, THEREFORE, IT IS ORDERED that motion to afﬁrm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

BY THE COURT:

 

7 Super. Ct. R. 61(d)(2) (2014).
8 Unitrin, Inc. v. American General Corp, 651 A.2d 1361, 1390 (Del. 1995) (recognizing that
this Court may afﬁrm on the basis of a different rationale than that articulated by the trial court).

4